Citation Nr: 0202687	
Decision Date: 03/22/02    Archive Date: 04/04/02

DOCKET NO.  00-14 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection on a secondary basis 
for a left knee disability.

2.  Entitlement to an increased rating for a right knee 
disability, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for a low back 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1946 
to February 1948.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO) which denied entitlement to 
service connection on a secondary basis for left knee 
disability; denied entitlement to an evaluation in excess of 
10 percent for right knee disability; and which granted 
service connection for low back disability, assigning a 20 
percent evaluation therefor. 

Initial matters

The issue of entitlement to a rating in excess of 20 percent 
for left hip disability was initially developed for review; 
however, the veteran withdrew his appeal with respect to that 
issue in September 2000.  See 38 C.F.R. § 20.204 (2001).  In 
a December 2000 statement the veteran asserted that his 
service-connected left hip disability had recently worsened 
in severity.  This statement may be considered as a newly 
raised claim of entitlement to an increased rating for that 
disability.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991) 
[VA's statutory duty to assist means that VA must liberally 
read all documents or oral testimony submitted to include all 
issues presented].  The issue of entitlement to an increased 
rating for the left hip disability is referred to the RO for 
appropriate action.

In the December 2000 statement referenced above, the veteran 
additionally contended that he was currently unable to bathe 
or dress himself without assistance on account of his 
service-connected disabilities.  The issue of entitlement to 
special monthly compensation based upon the need for regular 
aid and attendance of another person thus appears to have 
been raised by the veteran.  That issue is also  referred to 
the RO for appropriate action.

FINDINGS OF FACT

1.  The medical evidence of record does not demonstrate that 
the veteran's left knee disability was caused or chronically 
worsened by his service-connected right knee, left hip or low 
back disabilities.

2.  The veteran's right knee disability is productive of 
pain, arthritis, some swelling, and a minimal level of 
limited motion, but not by any subluxation, instability or 
weakness.

3.  The medical and other evidence of record indicated that 
the veteran is confined to a wheelchair due to his service-
connected low back disability.


CONCLUSIONS OF LAW

1.  The veteran's left knee disability is not proximately due 
to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. § 3.310 
(2001).

2.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected right knee disability have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5258, 5260, 5261, 5263 (2001).

3.  The criteria for a 60 percent evaluation for the 
veteran's service-connected low back disability have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection on a 
secondary basis for a left knee disability, contending that 
it was aggravated by his service-connected right knee, left 
hip and/or low back disabilities.  He is also seeking 
entitlement to disability ratings in excess of the currently 
assigned 10 percent for his service-connected right knee 
disability and 20 percent for his service-connected low back 
disability.  The veteran and his representative rely heavily 
on statements made by G.B.W., M.D.  See the two VA Form 9's 
signed by the veteran in June 1999 and in October 2000 as 
well as the VA Form 646 signed by his local representative in 
November 2001.  

In the interest of clarity, the Board will first address the 
initial matter of whether VA's statutory duty to assist the 
veteran in the development of his claims has been fulfilled 
with respect to the three issues which are currently on 
appeal.  The Board will then separately discuss the issues.

Initial matter- duty to notify/assist; standard of review

Duty to notify/assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to its duty to assist veterans in the 
development of their claims.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  Except for revisions 
pertaining to claims to reopen based on the submission of new 
and material evidence, which are not applicable in the 
instant case, the final regulations are effective November 9, 
2000, and "merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA."  See 66 Fed. 
Reg. at 45,629.    

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claims are not final and remain pending.  
The provisions of the VCAA and the implementing regulations 
are accordingly applicable.  See Holliday v. Principi, 14 
Vet. App. 280 (2001) [the Board must make a determination as 
to the applicability of the various provisions of the VCAA to 
a particular claim].

The Board notes that the RO provided the veteran with the 
pertinent provisions of the VCAA in a July 10, 2001 
Supplemental Statement of the Case.  The Board additionally 
concludes, after review of the record, that VA's duties under 
the VCAA and the new regulations have been fulfilled.  

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not previously provided to the Secretary, 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

In this regard, the veteran was provided with a Statement of 
the Case in February 2000 with respect to the issue of 
entitlement to a rating in excess of 20 percent for low back 
disability and with a Statement of the Case in July 2000 
addressing the remaining issues on appeal.  Both statements 
of the case notified the veteran of the respective issues 
addressed, the evidence considered, the adjudicative actions 
taken, the decisions reached, the pertinent law and 
regulations, and the reasons and bases for the decisions.  In 
addition, Supplemental Statements of the Case were provided 
to the veteran in July 2000, November 2000 and July 2001 
which provided further information concerning the development 
of the veteran's claims.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the numerous 
Statements of the Case and Supplemental Statements of the 
Case informed the veteran of the information and evidence 
needed to substantiate his claims.  It is clear from 
submissions by and on behalf of the veteran that he is fully 
conversant with the legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran were provided by the 
veteran.  The veteran has not alleged the presence of any 
additional relevant medical records which have not been 
obtained, or requested that VA obtain any records for him.  
Moreover, the record reflects that the veteran was afforded a 
VA examination in May 2001 which specifically addressed the 
etiology of his left knee disability, as well as VA 
examinations in February 1999 and May 2001 with respect to 
his right knee and low back disabilities.  The record is 
replete with descriptions of the veteran's disabilities. 

In light of the above, the Board concludes that VA has no 
outstanding or unmet duty to inform the veteran that any 
additional information or evidence is needed, and that VA's 
duty to assist the veteran in the prosecution of his claims 
have been fulfilled.  The Board also notes that the veteran 
and his representative have been accorded ample opportunity 
to present evidence and argument in support of his claims, 
and have in fact done so.

The Board notes in passing that the veteran's representative, 
in December 2001, requested than an opinion be obtained from 
an independent medical expert (IME) regarding the 
relationship, if any, between the veteran's left knee 
disability and any service-connected disability.  The Board 
may obtain an advisory medical opinion from an IME when, in 
its opinion, a medical opinion is warranted by the medical 
complexity or controversy involved in the appeal.  38 
U.S.C.A. § 7109 (West 1991); 38 C.F.R. § 20.901(d) (2001).  
The necessity of obtaining such an opinion is left to the 
discretion of the Board.  See Bielby v. Brown, 7 Vet. App. 
260, 269 (1994).  

In this case, the Board believes that, as to the issue of 
entitlement to service connection on a secondary basis for 
left knee disability, there is no complex or controversial 
medical question warranting an IME opinion.  The resolution 
of this issue revolves around the relatively simple matter of 
whether the veteran's left knee disability, which primarily 
involves degenerative changes, was caused or chronically 
worsened by the veteran's right knee, left hip and/or low 
back disabilities.  The medical evidence, which will be 
discussed in detail below, includes numerous medical opinions 
concerning the question of the etiology of the veteran's left 
knee disability and forms an adequate basis for an appellate 
decision.  The veteran has not presented any specific 
argument which would lead the Board to believe that an IME 
opinion would add anything to the record as it is presently 
constituted.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) [holding that VA has no duty to conduct "a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support a claim].

Under the circumstances presented in this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) [strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran)];  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) [remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided].  Further 
expenditure of VA's resources is therefore not warranted.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein [holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence].  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

The Board is obligated under 38 U.S.C. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52, 58 (1996) and cases cited therein.  
However, consistent with Colvin, the Court has held that the 
Board may not reject medical opinions based on its own 
medical judgment.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:  

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, No. 99-2210, slip 
op. at 7 (U.S. Vet. App. Dec. 20, 2001). 

1.  Service connection on a secondary basis for a left knee 
disability

The veteran has not contended that he has a left knee 
disability which originated in service, and indeed the 
veteran's service medical records from 1946 to 1948 and for 
many decades thereafter are negative for any reference to 
complaints, findings, or diagnosis of disability associated 
with the left knee.  Rather, the veteran contends that his 
left knee disability resulted from increased pressure placed 
on that joint as a result of compensating for his service-
connected disabilities, which include a right knee 
disability, a low back disability and a left hip disability.  

Pertinent Law and Regulations

Service connection may be granted on a secondary basis if a 
claimed disability is found to be proximately due to or is 
the result of a service-connected disability.  38 C.F.R. § 
3.310 (2001).  See Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The relevant inquiry in this determination is whether there 
exists medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Velez v. 
West, 11 Vet. App. 148, 158 (1998); see also Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) [lay testimony that one 
condition was caused by a service-connected condition is not 
competent to constitute medical opinion]. 


Factual background

Service connection was granted for a right knee disability in 
March 1949.

In February 1997, X-ray studies of the left knee were 
negative for any abnormalities.

In a December 1997 statement, J.M., M.D., indicated that on 
examination, the veteran exhibited minimal reflexes at both 
knees and that electrodiagnostic studies of his left lower 
extremity were mildly abnormal and suggestive of lumbosacral 
radiculopathies involving the bilateral L5 and/or S1 root 
levels.

In a February 1998 statement, J.Z., M.D., recorded the 
veteran's complaints of left thigh pain extending to his knee 
and indicated that recent electromyograph had shown bilateral 
changes suggestive of L5 or S1 radiculopathies.  Physical 
examination of the veteran's left knee itself was 
unremarkable for any abnormalities.  Dr. Z. did note that the 
veteran's left hip caused him severe pain when it was 
rotated, exactly duplicating the left thigh pain he had 
reported.  Dr. Z. concluded that the veteran might have an L3 
radiculopathy causing left leg pain, although he considered 
it highly suggestive that the pain was coming from the hip.

In a June 1998 examination report, D.L., M.D., diagnosed low 
back pain with left groin and knee pain, probably secondary 
to degenerative arthritis of the left hip.  He concluded that 
the veteran's left hip arthritis was the greatest source of 
his pain and discomfort, but that there might be a component 
of narrowing of the spinal canal that might be a contributing 
factor to his upper buttock pain and numbing sensation down 
the left calf.

In a December 1998 statement, G.W., M.D., indicated that the 
veteran's complaints included radiating low back pain and 
left knee pain.  The veteran reported that since he had 
favored his right knee for many years, he had placed 
increased pressure on his left knee.  X-ray studies 
demonstrated the presence of some joint space narrowing and 
early marginal osteophyte formation in the left knee, 
although significant joint space remained.  Dr. W. concluded 
that the veteran's primary acute symptoms were related to the 
left hip, lower back and early degenerative arthritis in both 
knees.  He noted that while he had not reviewed the veteran's 
older medical records, he would think that the veteran's left 
hip arthritis and lower back had been significantly 
aggravated, and at least partially caused by, the chronic 
discomfort in the right knee, causing him to favor and put 
increased pressure on the left knee over the years.
 
In a January 1999 statement, the veteran indicated that he 
had left knee arthritis and that his left knee disability had 
been caused by his favoring of the right knee.

On VA examination in February 1999, the veteran evidenced 
some limitation of left knee motion on physical examination.  
X-ray studies of the left knee were unremarkable.  The 
examiner noted that the veteran complained of intermittent 
pain down his left hip and lower extremity, and concluded 
that the veteran's thigh pain was most likely caused by L2-L3 
spinal stenosis.  The examiner noted that he had reviewed the 
statements of Drs. W. and Z., and concluded, particularly in 
light of the veteran's tendency to favor his right knee, that 
the degenerative changes in the veteran's left knee could 
have some relationship to his right knee disability.

In April 1999, the RO sought clarification from the February 
1999 examiner as to the likelihood that the veteran's claimed 
left knee, left hip and low back disabilities were related to 
the veteran's service-connected right knee disability.  The 
examiner responded in May 1999 by relating the veteran's left 
hip and low back disabilities to the right knee disability; 
he did not mention the veteran's left knee disability.

Service connection for left hip and low back disabilities was 
granted in October 1999.  The RO granted service connection 
for those disabilities on the basis that they had been 
aggravated by the veteran's right knee disability.

On file are March 2000 statements by Dr. W., in which he 
reports that the veteran's complaints included severe left 
hip pain with numbness and tingling down his lower 
extremities, as well as severe left knee pain.  Dr. W. 
concluded that the veteran's left knee pain might be more 
related to his left hip arthritis than to any actual problem 
with the knee.  A March 2000 magnetic resonance imaging (MRI) 
study of the veteran's left knee ordered by Dr. W. showed the 
presence of mild degenerative osteoarthritis changes in the 
medial and lateral collateral compartments, commensurate with 
the veteran's age (72), as well as other degenerative changes 
and small joint effusion.  Dr. W. concluded his statements by 
noting that he believed that the veteran had severe 
degenerative arthritis about his hip, back and right knee.  
He indicated that the veteran's left knee was also involved 
to a lesser extent. 

In an October 2000 statement, the veteran argued that it was 
reasonable to assume that Dr. W. inferred a connection 
between his right knee and left knee in his December 1998 
statement, and between his left hip and left knee in other 
statements.  

The veteran was afforded a VA examination in May 2001.  He 
reported experiencing left knee pain and indicated that his 
left knee problems began in approximately 1995.  X-ray 
studies of the left knee showed mild arthritis.  The examiner 
diagnosed the veteran with history of pain in both knees, as 
well as with mild degenerative arthritis in the left knee.  
After reviewing the veteran's claims file, the examiner 
concluded that the veteran's current service-connected 
conditions did not aggravate his left knee condition.  The 
examiner explained that the left knee had degenerative 
changes which did not originate with any of the veteran's 
service-connected disabilities, and that part of the 
veteran's left knee pain was a referred pain from his left 
hip.

Analysis

As noted above, the veteran does not contend that his left 
knee disability originated in service.  During his May 2001 
VA examination, the veteran reported that his left knee 
problems began around 1995.  This is consistent with the 
medical evidence of record; there in fact is no evidence of 
any left knee abnormalities until decades after service.  

The veteran's contention is that his current left knee 
disability is secondary to his service-connected right knee, 
left hip and/or low back disabilities.  Under the 
circumstances presented in this case, therefore, the Board 
must decide whether the evidence shows that the veteran's 
left knee disability was caused or chronically worsened by 
his service-connected disabilities.

The evidence both for and against the veteran's claim 
consists primarily of the medical opinions described above.  
The Board is required to evaluate these medical opinions.  
See Owens and Wensch, supra.  The Board may not rely on its 
own unsubstantiated medical opinion.  See Colvin, supra.   

For reasons which are expressed immediately below, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim.  The Board believes that the medical 
opinions against the veteran's claim (that is, medical 
evidence that a relationship between the veteran's service-
connected disabilities and the development of a left knee 
disability does not exist) outweigh the evidence that such a 
relationship may exist.

Evidence in the veteran's favor as to the matter of a 
relationship between the veteran's diagnosed left knee 
disorder and his service connected disabilities includes his 
own statements; the December 1998 opinion of Dr. G.W., who in 
essence indicated that the veteran had favored his right knee 
over the years, placing pressure on his left knee; and the 
opinion of the February 1999 examiner, who indicated that 
there could be a relationship between the veteran's left knee 
disability and his service-connected right knee disability.  

Evidence against the veteran's claim includes the opinion of 
the May 2001 VA examiner, who concluded, following review of 
the veteran's claims file and evaluation of the veteran, that 
the veteran's left knee disability had not been caused or 
aggravated by any of his service-connected disabilities.

At the outset of its discussion, the Board wishes to 
emphasize the difference between reported pain and diagnosed 
disability.  Cf. Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999).  In this case, a number of physicians have 
ascribed the veteran's reported left knee pain to his 
service-connected disabilities, in particular those of the 
left hip and back, in the sense that perceived pain in the 
area of the left knee in fact originated elsewhere.  These 
physicians do not opine that the veteran has a left knee 
disability which is caused by the service-connected 
disabilities.  As an example, the June 1998 statement by Dr. 
L. attributed the veteran's left knee pain to his left hip 
arthritis and to a lesser extent to his back disability.  Dr. 
L. did not, however, opine that the veteran had a left knee 
disability.  Similarly, Dr. Z., in February 1998, ascribed 
the veteran's left knee pain to his hip and back disorders; 
again, no knee disability was identified and indeed Dr. Z. 
indicated that the veteran's left knee was unremarkable for 
any abnormalities. Significantly, neither physician concluded 
that the veteran's service-connected left hip and back 
disabilities, or any pain radiating therefrom, caused or 
chronically worsened any left knee disorder.  

In March 2000, Dr. G.B.W. indicated that the veteran's left 
knee pain was secondary to his service-connected left hip 
arthritis.  Dr. W. did not provide an opinion linking any 
left knee disability to the service-connected left hip 
disability.  Rather, Dr. W.  suggested that the left knee 
pain felt by the veteran might not be due to an underlying 
left knee disorder, but rather might be part and parcel of 
pain radiating from the left hip.  Indeed, in his March 2000 
statements, Dr. W. speculated that the veteran's left knee 
pain might be more related to left hip arthritis rather than 
to any actual left knee disorder. 

With respect to the veteran's own statements to the effect 
that his left knee disability was due to increased pressure 
placed on that joint secondary to his service-connected 
disabilities, it is now well established that as a layperson 
he is not qualified to render medical opinions regarding the 
etiology of disorders and disabilities, and his opinion is 
entitled to no weight.  Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Moreover, the veteran's contentions to the contrary 
notwithstanding, the Board finds that Dr. G.B.W.'s December 
1998 statement did not purport to give an opinion as to 
whether the veteran's left knee disability was aggravated by 
any service-connected disability.  The December 1998 opinion 
by Dr. W. noted that the veteran has left knee arthritis, and 
also concluded that increased pressure had been placed on the 
veteran's left knee as a result of his service-connected 
disabilities.  Significantly, however, Dr. W. did not proceed 
to offer an opinion linking the left knee arthritis, or any 
other left knee disability, to the increased pressure placed 
on the knee.  Although the veteran has urged that the Board 
infer from the December 1998 opinion that Dr. W. believed 
that the veteran's service-connected disabilities aggravated 
his left knee condition, Dr. W. never specifically opined 
that there was any link between the veteran's service-
connected disabilities and the left knee disorder.  Indeed, 
in his March 2000 statements, not only did Dr. W. not express 
an opinion concerning any link between any left knee 
disability and the veteran's service-connected disabilities, 
but as noted by the Board above he appeared to ascribe the 
veteran's reported left knee pain to the hip disability 
rather than to any actual problem with the knee.  

With respect to the February 1999 VA examination report, in 
which the examiner concluded that the degenerative changes of 
the left knee could have some relationship to the right knee 
disability, the Board notes that the examiner only indicated 
that it was possible that the right knee disability had 
aggravated the left knee disability.  The Board observes that 
the Court has held that medical opinions which are 
speculative, general or inconclusive in nature cannot support 
a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
Although the RO attempted in April 1999 to have the examiner 
clarify his opinion, the examiner did not provide any 
meaningful response.  The comments of the February 1999 VA 
examiner amount to a generalized, speculative statement 
rather than a specific medical nexus opinion.  See also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996) [medical opinions which 
are speculative, general or inconclusive in nature cannot 
support a claim].

In contrast, the May 2001 VA examiner reviewed the veteran's 
claims file, evaluated the veteran in person, and positively 
concluded that the veteran's left knee disability had not 
been aggravated by any service-connected disability.

As noted above, the Board has the authority to evaluate the 
weight and probity of evidence.  See Madden, supra.  The 
Board may favor the opinion of one competent medical expert 
over that of another.  See Owens, supra.

In this case, in the context of the evidence of record, the 
Board places greater weight on the specific May 2001 opinion 
of the VA physician than it does on the vague statement of 
the February 1999 examiner.  As discussed above, the February 
1999 examiner concluded only that the veteran's service-
connected left knee disability could have aggravated his left 
knee disability.  Accordingly, although the Board is bound to 
consider the examiner's opinion, it places relatively little 
weight of probative value on it, because it is inconclusive 
in nature.

In contrast, the VA medical opinion rendered in May 2001 
specifically addressed the etiology of the left knee disorder 
and was based on a review of the veteran's medical history as 
well as a physical examination of the veteran.  The May 2001 
examiner's opinion appears to be consistent with most of the 
other medical evidence of record, which as explained by the 
Board above generally stands for the proposition that 
although the veteran's service-connected disabilities cause 
left lower extremity pain, there is no evidence that such 
disabilities cause or aggravate a left knee disability.  

In short, the evidence in favor of the veteran's claim is of 
relatively less probative value.  When the evidence is viewed 
as a whole, it indicates that the veteran's left knee 
disability was not caused by his service-connected right 
knee, left hip or low back disabilities.  Therefore, the 
Board concludes that the preponderance of the evidence 
establishes that the veteran's left knee disability was not 
caused or aggravated by any of his service-connected 
disabilities.  The benefit sought on appeal is accordingly 
denied.  

As a final comment regarding this issue, the Board wishes to 
make it clear that it is not discounting the veteran's 
complaints of pain attributable to his service-connected 
disabilities.  This will be addressed in connection with the 
evaluation of such disabilities immediately below.

Increased rating claims

The veteran contends that the evaluations assigned his right 
knee and low back disabilities do not accurately reflect the 
severity of those disabilities.

Pertinent Law and Regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2001).  Separate diagnostic codes identify the various 
disabilities.  

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous. Conjectural analogies will be avoided, as will the 
use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period. 

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2001). 

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (2001); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative or 
overlapping; the veteran is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262. 

Rating musculoskeletal disabilities - DeLuca considerations

The United States Court of Appeals for Veterans Claims has 
held that evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 (2001) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2001).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2001).

It should also be noted that use of terminology such as 
"mild" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2001).

Specific schedular criteria will be discussed where 
appropriate below.


2.  Entitlement to an increased rating for a right knee 
disability, currently evaluated as 10 percent disabling.

The veteran is seeking an increased disability rating for his 
service-connected right knee disability, which is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5263 (2001).  He essentially contends that 
the knee disability is more severe than is contemplated by 
his currently assigned rating.

Specific schedular criteria - knee disabilities

A maximum 10 percent schedular evaluation is warranted for 
traumatic, acquired genu recurvatum, with weakness and 
insecurity in weight-bearing objectively demonstrated.  
38 C.F.R. § 4.71a, Diagnostic Code 5263 (2001).

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis, read as follows: 

Degenerative arthritis established by X-
ray findings will be rated on the basis 
of limitation of motion under the 
appropriate diagnostic codes for the 
specific joint or joints involved.  
Where, however, the limitation of motion 
of the specific joint or joints involved 
is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent 
is for application for each such major 
joint or group of minor joints affected 
by limitation of motion, to be combined, 
not added under diagnostic code 5003.  
Limitation of motion must be objectively 
confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of 
limitation of motion, rate as below: 

20%  With X-ray evidence of 
involvement of 2 or more major 
joints or 2 or more minor joint 
groups, with occasional 
incapacitating exacerbations

10%  With X-ray evidence of 
involvement of 2 or more major 
joints or 2 or more minor joint 
groups 

Note (1):  The 20 pct and 10 pct 
ratings based on X-ray findings, 
above, will not be combined with 
ratings based on limitation of 
motion.  

Note (2):  The 20 pct and 10 pct 
ratings based on X-ray findings, 
above, will not be utilized in 
rating conditions listed under 
diagnostic codes 5013 - 5024, 
inclusive.


The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2001), limitation of flexion of the leg, read as follows: 

30% Flexion limited to 15 degrees

20% Flexion limited to 30 degrees

10% Flexion limited to 45 degrees

0% Flexion limited to 60 degrees

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2001), limitation of extension of the leg, read as follows: 

50% Extension limited to 45 degrees

40% Extension limited to 30 degrees

30% Extension limited to 20 degrees

20% Extension limited to 15 degrees

10% Extension limited to 10 degrees

0% Extension limited to 5 degrees

See also 38 C.F.R. § 4.71, Plate II (2001) which reflects 
that normal flexion and extension of a knee is from 0 to 140 
degrees.

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).

Service medical records show that the veteran experienced 
internal derangement of his right knee in service.

A September 1948 statement by J.J., M.D. indicates that the 
veteran's right knee had locked twice since service.  X-ray 
studies of the knee were negative for any bone or joint 
changes.  Dr. J. concluded that the veteran's history and 
present findings were suggestive of a possible torn medial 
semi lunar cartilage.  He indicated that time would tell 
whether this was correct, but that if the veteran did have 
torn cartilage, it should be surgically removed.

Private medical examinations in February 1949 described 
slight tenderness of the right knee, but found no limitation 
of right knee function or limitation of motion. 
No demonstrable bone, joint or soft tissue pathology was 
evident on X-ray studies.  The examiners did not believe 
active treatment was indicated.  The veteran was diagnosed 
with internal derangement of the right knee.

Service connection for right knee disability was granted in a 
March 1949 rating decision, described by the rating agency as 
unstable right knee with infrequent locking.  The disability 
was rated as 10 percent disabling by analogy to genu 
recurvatum.

On VA examination in March 1963, the veteran complained of 
momentary episodes of insecurity when walking on uneven 
surfaces.  He exhibited some atrophy of his quadriceps 
muscles, but no effusion, pain on motion, instability or 
limited motion of the right knee was evident.   He was 
diagnosed with history of right knee insecurity, with no 
history of locking. 
 
On VA examination in April 1979, the veteran complained of 
intermittent low back pain with right-sided sciatica from his 
hip to his foot, and indicated that he experienced 
restrictions in walking and standing.  He denied any history 
of right knee surgery.  On physical examination, he evidenced 
some limitation of right knee motion, but his gait was 
described as good.  Neurologically, strength, tone and 
coordination in the lower extremities were intact on motor 
system examination.  His right knee was considered stable, 
without any evidence of locking.  X-ray studies of the right 
knee were essentially normal.  

VA treatment records for May 1987 to January 1998 show that 
in July 1988, the veteran complained of occasional locking 
and pain in the right knee.  Physical examination showed 
crepitus and tenderness, but no instability associated with 
the knee.  Subsequent medical reports document complaints of 
leg weakness and dull aching affecting the right knee, which 
was worse with movement, standing or cold weather.  The 
veteran also complained of occasional swelling and giving way 
of the knee.  Physical examination was consistently negative 
for findings of right knee instability, although mild pain 
was noted.  X-ray studies of the right knee in February 1997 
were negative for any abnormalities.

In a December 1997 statement, J.M., M.D., reported on the 
results of an electrodiagnostic consultation of the veteran.  
Dr. M. noted that the veteran was 70 years old and retired.  
Electrodiagnostic evaluation was suggestive of bilateral and 
possibly multi-root level lumbosacral radiculopathies.

In a February 1998 statement, J.Z., M.D., reported the 
veteran's complaint of an inability to walk any great 
distance because of thigh pain.  On physical examination, the 
veteran's right knee was unremarkable for any abnormalities.  
Power was normal in the right lower extremity.

In a June 1998 examination report, D.L., M.D., concluded that 
the degenerative arthritis in the veteran's hip constituted 
the greatest source of the veteran's pain and limitation of 
his activities.

On file is a December 1998 statement by G.B.W., M.D.  In his 
statement, Dr. W. reported that the veteran experienced 
radiating low back pain and bilateral knee pain.  He noted 
that the veteran complained of an inability to squat or bend.  
Physical examination demonstrated mild atrophy in the lower 
extremities.  X-ray studies showed some joint space narrowing 
and early marginal osteophyte formation in the right knee.  
Degenerative arthritis in the right knee was diagnosed.

In a January 1999 statement, the veteran reported that he 
experienced severe knee pain with climbing stairs, with 
walking more than one block, or with standing.  He also 
indicated that his right knee was limited in motion and ached 
dully on a constant basis.

The veteran was afforded a VA examination in February 1999.  
He complained of constant right knee pain, which occasionally 
increased after prolonged walking, traversing of stairs or 
exposure to cold weather.  The veteran reported that he used 
a cane for walking, and that while his right knee disability 
did not affect his job, it did affect his daily activities at 
home.  Physical examination of the right knee showed slight 
swelling, but no effusion.  There was no joint line 
tenderness, but there was slight pain on motion.  The 
veteran's gait was normal, but he was unstable when standing 
on his heel or toe or when standing on one foot.  The 
examiner noted that the right knee itself was very stable.  
The veteran was able to flex the right knee to 90 degrees, 
and was able to bend it to 100 degrees with pain.  He was 
able to extend the knee to 0 degrees.  X-ray studies of the 
right knee were unremarkable.  The veteran was diagnosed with 
degenerative arthritis of the right knee.

In an October 1999 rating decision, the RO denied entitlement 
to a rating in excess of 10 percent for right knee 
disability, described as right knee weakness with 
degenerative changes; the disability continued to be rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5263 (genu 
recurvatum).  This appeal followed.

In a March 2000 statement, Dr. G.B.W. reported that the 
veteran had severe degenerative arthritis about his right 
knee.  In a June 2000 statement, Dr. W. noted that X-ray 
studies of the right knee had shown significant degenerative 
arthritis with bone-on-bone contact, large marginal 
osteophytes and moderate varus deformity.  On examination, 
the veteran exhibited 10 degrees of flexion deformity, with 
flexion to 95 degrees.  Dr. W. concluded that the veteran was 
severely disabled with severe degenerative changes in the 
left hip and right knee, and that he was markedly limited in 
his activities of daily living.  He noted that the veteran 
reported that he was barely able to walk to his mailbox.

VA treatment records for September 2000 show that a 
wheelchair was ordered for the veteran on account of spinal 
stenosis.

In a December 2000 statement, the veteran indicated that he 
had experienced a steady deterioration of his right knee 
condition since his last VA examination.  He stated that his 
stability was impaired with standing or walking, and that he 
was unable to bathe or dress anymore without assistance 
because of stiffness and pain in his spine, hips and knees.

The veteran was afforded a VA examination in May 2001.  He 
complained of difficulty in moving from room to room, even 
with the use of a cane, because of knee and hip pain.  He 
also reported that his right knee pain was fairly constant 
and indicated that he now used a wheelchair.  Physical 
examination showed that he was grossly overweight and could 
hardly get out of his wheelchair.  He was noted to support 
himself with a cane.  Examination of the right knee revealed 
minimal effusion and crepitation.  The knee was tender, but 
the ligaments were stable.  The veteran was able to flex the 
knee to 125 degrees and extend the knee to 0 degrees.  
Extensor hallucis longus strength was strong on both sides, 
and no neurological deficiencies were evident.  X-ray studies 
of the right knee showed mild arthritis.  The veteran was 
diagnosed with history of pain in right knee, and with mild 
degenerative arthritis in the right knee.

Analysis

Assignment of diagnostic code

The RO rated the veteran's service-connected right knee 
disability by analogy to Diagnostic Code 5263 [genu 
recurvatum].  The 10 percent rating which is assigned is the 
highest rating available under that diagnostic code.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 5263 is based on genu recurvatum with 
demonstrated weakness and insecurity in weight-bearing.  
However, the veteran has not been diagnosed with genu 
recurvatum, and that despite evidence of quadriceps atrophy 
and complaints of leg weakness, he has consistently 
demonstrated unimpaired right lower extremity strength on 
examination and his right knee has been described in recent 
years as stable.

The veteran has recently been diagnosed with degenerative 
arthritis affecting his right knee, and he has demonstrated 
limitation of right knee flexion on examination.  There is no 
evidence that the recently-diagnosed right knee arthritis can 
be considered as a non service-connected disability, separate 
from the long-standing service-connected right knee 
disability.  Cf. Mittleider v. West, 11 Vet. App. 181, 182 
(1998) [the Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so].  

Since the veteran's right knee disability currently appears 
to be arthritis, and as there is evidence of some limitation 
of right knee motion, the Board finds that the veteran's 
right knee disability should be evaluated under 38 C.F.R. § 
4.71a, Diagnostic Code 5003.  The Board believes, based on 
the diagnosis, history and current findings, reported above, 
that this is the most appropriate diagnostic code.

Schedular rating

As noted above, under Diagnostic Code 5003, the rating for 
arthritis of a joint is based on limitation of motion.  If 
compensable limitation of motion is not present, a 10 percent 
rating may be assigned based on X-ray evidence of arthritis, 
which is present in this case.

Under the criteria of Diagnostic Codes 5260 and 5261, 
limitation of flexion to 30 degrees or limitation of 
extension to 15 degrees is required in order to receive a 20 
percent evaluation.  Range of right knee motion was noted to 
be 0 to 90 degrees on VA examination in February 1999, and 0 
to 125 degrees on VA examination in May 2001.  Dr. W. 
reported in June 2000 that the veteran was able to flex his 
knee to 95 degrees.

As is evident from the above, the overall range of motion 
findings show no limitation of right knee extension, and 
limitation of right knee flexion to no worse than 90 degrees; 
an evaluation in excess of 10 percent is therefore not 
warranted for the right knee disability under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and/or 5261.

As noted elsewhere in its decision, the veteran and his 
representative have repeatedly pointed to statements of Dr. 
G.B.W. as being supportive of his claim.  This is true.  In 
particular, the March 2000 and June 2000 statements of Dr. 
G.B.W. clearly indicate that Dr. G.B.W. thought that the 
veteran had severe arthritis.  

As discussed above with respect to the first issue on appeal, 
it is the responsibility of the Board to evaluate all of the 
evidence of record, including the medical evidence.

The Board is of course aware that Dr. W. stated in March 2000 
and in June 2000 that the veteran's right knee arthritis is 
severe, and in June 2000 indicated that the veteran's 
orthopedic disabilities, including his right knee disability, 
interfered with his activities of daily living.  However, the 
other medical evidence on file contradicts this assessment.  
Indeed, X-ray studies of the veteran's right knee in February 
1999 were described as unremarkable.  X-ray studies in May 
2001 were described as showing only mild arthritis.  

The Board is unable to reconcile the conclusion of Dr. G.B.W. 
to the effect that the veteran's right knee arthritis is 
severe, with other medical findings of record, which indicate 
that the same disability is mild.  In essence, the Board must 
choose between Dr. G.B.W.'s opinion and the evidence to the 
contrary.

The Board finds that the findings of the February 1999 and 
May 2001 examiners regarding the severity of the degenerative 
changes in the veteran's right knee are of greater probative 
value than the March 2000 opinion of Dr. G.B.W., since the 
February 1999 and May 2001 reports are consistent with each 
other and with the X-ray studies of the veteran's right knee.  
The bulk of the medical evidence of record appears to 
demonstrate a mild level of degenerative changes in the knee.  
Dr. G.B.W.'s conclusion that the veteran's right knee 
arthritis is severe and interferes with his activities of 
daily living is inconsistent with the remaining evidence of 
record.  In particular, the most recent VA examination, in 
May 2001, clearly presents the case that although the veteran 
is physically compromised due to a variety of orthopedic 
complaints, his right knee arthritis was "mild".  The May 
2001 examiner's conclusion was based on physical examination 
and evaluation of X-ray studies.

Moreover, although Dr. W. concludes that the veteran is 
severely disabled on account of his right knee disability and 
that the veteran's activities of daily living are markedly 
affected, even Dr. W. acknowledges that the veteran has other 
orthopedic disabilities which contribute to his overall 
disability picture.  Indeed, the veteran's left hip in 
particular has been described not only by Dr. W. as 
substantially disabling, but also by Dr. L. as representing 
the greatest source of limitation of his activities.  
Moreover, while the veteran currently uses a wheelchair, the 
record reflects that the device was ordered in response to 
the veteran's low back complaints and that the right knee 
disability was not a factor.

For reasons stated above, the Board concludes that the 
preponderance of the evidence is against assignment of a 
rating in excess 10 percent for the veteran's right knee 
disability, which is manifested by X-ray findings of 
arthritis without limitation of motion to such degree as to 
warrant a disability rating in excess of 10 percent.    

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the veteran's right knee disability 
based on functional loss due to pain, weakness, and flare-
ups, pursuant to the Court's holding in DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  The Board finds, however, that 
the medical and other evidence of record does not support an 
increased evaluation for the knee disability under DeLuca.  

As discussed above, the veteran has degenerative changes 
affecting his right knee.  During the most recent VA 
examination, in May 2001, the veteran's right knee arthritis 
was described as mild by the examiner.  The veteran reports 
pain associated with that knee.  However, it appears from the 
medical evidence of record, discussed earlier in this 
decision, that much of the veteran's musculoskeletal pain has 
been attributed by examining and treating physicians to other 
disabilities, such as his back and hip.  Similarly, although 
the evidence of record indicates that the veteran experiences 
significant physical problems and indeed appears to be 
confined to a wheelchair, such problems have generally been 
ascribed to other causes.  

As discussed above, although the veteran is competent to 
describe his symptomatology, as a lay person without medical 
training he is not competent to comment on medical matters 
such as the disease entity which is responsible for such 
symptomatology.  See Espiritu, supra; see also Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995).      

The veteran reports experiencing right leg weakness.  
However, the record nevertheless shows that his right lower 
extremity strength has consistently been described as 
unimpaired.  

The statements of  Dr. G.B.W. concerning the severity of the 
veteran's right knee disability have been addressed in detail 
above and will not be belabored here.  In essence, the Board 
has placed relatively little weight of probative value on Dr. 
W's  
opinion concerning functional loss associated with the 
veteran's right knee arthritis in light of much other medical 
evidence of record which indicates, in substance, that the 
right knee arthritis is mild and that complaints of pain and 
functional loss are more appropriately attributed to other 
physical problems, specifically the back and hip 
disabilities.

In sum, the preponderance of medical evidence concerning the 
veteran's right knee demonstrates that there is little or no 
weakness, limitation of motion and the like caused by right 
knee pain.  After carefully evaluating the evidence, 
including the absence of any objective clinical evidence of 
significant functional loss, weakness, incoordination and 
limitation of motion due to pain, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation for the right knee disability based on the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.

Esteban considerations

The Board has also given consideration to the possibility of 
assigning separate evaluations for the veteran's service-
connected right knee disability under Diagnostic Codes 5003 
and 5257.  See VAOPGCPREC 23-97 [a veteran who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided that any separate 
rating must be based upon additional disability]; VAOPGCPREC 
9-98 [if a veteran has a disability rating under Diagnostic 
Code 5257 for instability of the knee, and there is also X-
ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 
4.59].

In this case, however, the Board does not believe that 
Diagnostic Code 5257 is currently applicable with respect to 
the veteran's right knee disability.  The medical evidence is 
entirely negative for any suggestion of instability or 
subluxation in the right knee.  Therefore, the Board finds 
that the preponderance of the evidence is against assigning 
separate disability evaluations for both arthritis under 
Diagnostic Code 5003 and for instability under Diagnostic 
Code 5257.

Extraschedular evaluation

In the July 2000 statement of the case, the RO considered the 
matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b).  This matter must be addressed in this decision.  
Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) [the Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular rating 
is required]; see also Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996) [the Board may affirm a RO conclusion that a claim 
does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)].

The RO found that referral for extra-schedular consideration 
was not warranted in this case. The Board agrees.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) 
(2001) provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

"An exceptional case includes such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards."  Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

The veteran has not required any hospitalization for his 
right knee disability.  Moreover, there is no indication that 
the veteran's right knee disability has markedly interfered 
with employment.  While the record reflects that the veteran 
is currently unemployed, it also shows that he has been 
retired for several years.  Moreover, the veteran has not 
actually asserted that his right knee disability interferes 
with employment.  

The currently assigned 10 percent evaluation for the 
veteran's right knee disability contemplates precisely the 
symptoms demonstrated in his medical records.  There is no 
evidence, clinically or otherwise, which demonstrates or even 
suggests anything exceptional or unusual about the veteran's 
service-connected disability which is not contemplated in the 
criteria in VA's Schedule for Rating Disabilities.  Indeed, 
the veteran's arthritis was described by the most recent 
examining physician as being mild.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].

The Board has previously discussed Dr. G.B.W.'s March 2000 
statement to the effect that the veteran's right knee 
disability causes him to be severely disabled.  The Board has 
determined, upon review of all of the evidence of record, 
that this statement is entitled to less weight of probative 
value than other medical evidence of record, including X-ray 
findings, which taken as a whole demonstrates that the 
veteran's right knee disability is mild.  As discussed above, 
the medical evidence demonstrates that the veteran has other 
disabilities which significantly impact his functioning on a 
daily basis.

In short, the Board does not believe that the veteran 
presents an exceptional or unusual disability picture.  In 
essence, the Board finds that the evidence does not show that 
the veteran's right knee disability causes marked 
interference with employment, results in frequent periods of 
hospitalization or is so exceptional, clinically or 
otherwise, as to render impractical the application of the 
regular schedular standards.  Accordingly, the Board 
determines that referral for consideration of an 
extraschedular rating for the veteran's right knee disability 
pursuant to 38 C.F.R. 3.321(b)(1) (2001) is not warranted.

Conclusion

In summary, after consideration of the entire record, and for 
the reasons and bases expressed above, the Board concludes 
that the disability rating of 10 percent is properly assigned 
for the service-connected right knee disability under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003.  The 
benefit sought on appeal is accordingly denied.


3.  Entitlement to an increased rating for a low back 
disability, currently evaluated as 20 percent disabling.

Specific schedular criteria 

The veteran is currently in receipt of a 20 percent 
evaluation for low back disability, which is currently 
evaluated under Diagnostic Code 5293.  The provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5293, intervertebral disc 
syndrome, read as follows:
 
60%  Pronounced; with persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain 
and demonstrable muscle spasm, 
absent ankle jerk, or other 
neurological findings appropriate to 
site of diseased disc, little 
intermittent relief

40%  Severe; recurring attacks, with 
intermittent relief 

20%  Moderate; recurring attacks

10%  Mild

0%  Postoperative, cured

Factual background

On VA examination in April 1979 the veteran complained of 
severe back pain, as well as muscle spasm and leg weakness 
and numbness.  He also reported experiencing intermittent low 
back pain with right-sided sciatica from his hip to his foot.  
On physical examination, the veteran's posture and gait were 
described as good.  The veteran's back showed normal spinal 
contours and alignment.  There was some pain on range of 
motion testing and some paravertebral spasm.  X-ray studies 
of the lumbar spine showed an increase of the lumbosacral 
angle.  The disc spaces were well maintained.  The veteran 
was diagnosed with mild lumbosacral strain.

On a separate neurological evaluation associated with the 
April 1979 examination, strength, tone and coordination in 
the lower extremities were intact on motor system 
examination.  Reflexes were symmetric and sensory examination 
was intact.  The veteran was diagnosed with low back syndrome 
and history of sciatica.

VA treatment records disclose that in April 1992, the veteran 
was treated for acute low back strain; the veteran denied any 
foot drop or leg drag, and sensation was grossly intact.  
Subsequent treatment reports document complaints of leg 
weakness and radiating low back pain. 

In a December 1997 statement, J.M., M.D., indicated that the 
veteran was seen for electrodiagnostic consultation.  The 
veteran was noted to be 70 years old and retired.  His 
complaints included low back pain radiating to the left lower 
extremity as well as occasional numbness.  He denied any 
bowel or bladder dysfunction.  Physical examination showed 
trace weakness of the left great toe extensors, and the 
veteran's reflexes were minimal at both knees and absent at 
both ankles.  No obvious sensory deficits were noted.  Nerve 
conduction studies of the left lower extremity were normal.  
Electrodiagnostic evaluation of both lower extremities was 
mildly abnormal, and the examiner concluded that they were 
suggestive of bilateral and possibly multi-root level 
lumbosacral radiculopathies involving the bilateral L5 and/or 
S1 root levels.  Clinically, the veteran's overall 
presentation was suspicious for underlying spinal stenosis.

In a February 1998 statement, J.Z., M.D., indicated that X-
ray studies purportedly showed worsening of the veteran's 
lumbar arthritis.  Dr. Z. noted that recent electromyograph 
study showed bilateral changes suggestive of L5 or S1 
radiculopathies, and was compatible with spinal stenosis.  On 
physical examination, the veteran's lumbar spine showed mild 
restriction of motion secondary to low back pain in all 
directions.  Neurological examination was negative.  There 
was no sign of any myelopathy or radiculopathy.  Dr. Z. 
concluded that the veteran's back pain was due to facet joint 
arthritis.  He noted that the veteran might also have an L3 
radiculopathy causing left leg pain, although he explained 
that he thought it highly suggestive that the pain was coming 
from the veteran's left hip.

In a June 1998 examination report, D.L., M.D., noted that X-
ray studies had shown the presence of degenerative disc 
disease at L4-L5, although the remainder of the disc spaces 
were fairly well maintained.  Dr. L.'s impression was of low 
back pain with left groin and knee pain, probably secondary 
to degenerative arthritis of the left hip, as well as spinal 
stenosis.  He concluded that the degenerative arthritis in 
the veteran's hip represented the greatest source of the 
veteran's pain, discomfort and limitation of activities, but 
that there might be a component of narrowing of the spinal 
canal that could be a contributing factor to his upper 
buttock pain and numbing sensation down the left calf.  

In December 1998 G.W., M.D.  indicated that the veteran's 
complaints included radiating low back pain.  Physical 
examination showed limited low back motion, as well as mild 
atrophy in the lower extremities.  X-ray studies revealed 
significant degenerative changes in the low back.  

The veteran was afforded a VA examination in February 1999.  
At that time, he complained of intermittent pain radiating 
down his left hip and lower extremity, and also complained of 
numbness of the left thigh.  He reported that his symptoms 
were aggravated by prolonged standing or walking, and that he 
sometimes used a cane, but not a brace.  On physical 
examination, his gait was considered normal, but he was 
unstable when standing on his heel, toe or on one foot.  
Physical examination disclosed the absence of any muscle 
spasm or tenderness.  Decreased thigh sensation was 
demonstrated.  Range of lumbar spine motion disclosed forward 
flexion to 95 degrees; backward extension to 30 degrees; left 
lateral flexion to 30 degrees; right lateral flexion to 35 
degrees; and rotation to 30 degrees, bilaterally.  The 
veteran exhibited pain when he bent forward.  X-ray studies 
of the lumbar spine showed degenerative changes in the disc 
spaces of L4-L5, and advanced degenerative changes of the 
lower lumbar spine.  The veteran was diagnosed with low back 
pain secondary to degenerative arthritis of the lumbar spine 
and left hip, as well as with spinal stenosis with 
radiculopathy.  The examiner concluded that the veteran's 
symptoms were complex because of the left hip arthritis, but 
that the right thigh pain and numbness were most likely 
caused by L2-L3 spinal stenosis.

The examiner, in providing a functional assessment of the 
veteran's low back disability, noted that the veteran's low 
back pain was not affecting his job, but was affecting his 
daily activities.  The examiner noted that the veteran was 
not able to do vigorous physical activities because of low 
back and left thigh pain.  

In an October 1999 rating decision, the RO granted service 
connection for low back disability, assigning a 20 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
[intervertebral disc syndrome].

On file is a March 2000 statement by Dr. W., in which he 
indicated that the veteran had severe degenerative arthritis 
about the back.  

In a June 2000 statement, the veteran asserted that he had 
constant severe back pain that prevented him from most 
activities.  He indicated that he experienced back spasm with 
standing.  

VA treatment records show that in September 2000, a 
wheelchair was ordered for the veteran because of spinal 
stenosis. 

In a December 2000 statement, the veteran reported that since 
his last VA examination, he had experienced steady 
deterioration of his spine condition.  He indicated that his 
stability was impaired on standing or walking, and that he 
could no longer bathe or dress without assistance because of 
stiffness and pain in his spine, hips and knees.

The veteran was afforded a VA examination in May 2001, at 
which time he presented using a wheelchair.  He complained of 
constant low back pain radiating to both lower extremities.  
On physical examination, the examiner noted the presence of 
spasm of the paravertebral muscles.  Range of lumbar motion 
testing disclosed flexion to 30 degrees, with complaints of 
pain; extension to 10 degrees with complaints of pain; 
bilateral lateral flexion to 15 degrees with complaints of 
pain from 0 to 15 degrees; and rotation to 0 degrees, 
bilaterally.  No neurological deficiency in the lower 
extremities was evident on examination.  X-ray studies of the 
lumbosacral spine showed mild degenerative disc disease.  The 
veteran was diagnosed with history of back pain, and with 
degenerative changes of the lumbosacral spine with evidence 
of sclerosis. 

Analysis

Assignment of diagnostic code

As noted above, the RO chose to rate the veteran under 
Diagnostic Code 5293 [intervertebral disc syndrome].  The 
Board has considered whether another rating code is more 
appropriate.  See Butts, supra.  In this regard, the Board 
notes that the veteran's low back disability is characterized 
primarily by degenerative disc disease with symptoms 
including radiating low back pain.  The record clearly 
reflects that the predominant disability aspect of the 
veteran's low back condition involves degenerative disc 
disease.  The Board therefore concludes, as did the RO, that 
the veteran's disability is properly rated under the 
provisions of Diagnostic Code 5293.

Discussion

The evidence of record demonstrates that the veteran's low 
back complaints include persistent pain and numbness 
radiating to his lower extremities, that there is 
electrodiagnostic evidence of radiculopathy associated with 
his degenerative disc disease and stenosis, and that physical 
examination has disclosed significant limitation in the 
veteran's range of low back motion, as well as muscle spasms 
and clinical evidence of impaired deep tendon reflexes.  The 
record also reflects that the veteran has been confined to a 
wheelchair on account of his service-connected lumbar spinal 
stenosis.  In the Board's opinion, the above findings are 
consistent with a 60 percent evaluation under DC 5293 for 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.

The Board acknowledges that substantial neurological 
impairment associated with the low back disability has not 
been demonstrated with each and every examination of the 
veteran.  For instance, Dr. Z. in February 1998 was unable to 
identify any clinical evidence of neurological impairment, 
and muscle spasms were not present on VA examination of the 
veteran in February 1999.  Nevertheless, the medical evidence 
as a whole clearly demonstrates that the veteran does have 
serious and disabling neurological symptoms associated with 
the low back disability.  For example, decreased thigh 
sensation was clinically demonstrated on VA examination in 
February 1999, and the presence of muscle spasms was 
identified on VA examination in May 2001.  In addition, X-ray 
and electrodiagnostic studies have confirmed the presence of 
degenerative changes and degenerative disc disease affecting 
the veteran's lower back.  Dr. W., in March 2000, described 
the arthritic changes in the veteran's back as severe, and 
his opinion is supported by the February 1999 VA examiner's 
interpretation of similar studies.

Moreover, as indicated previously, the radiating pain 
associated with the veteran's disability has substantially 
reduced his range of low back motion, and he is now confined 
to a wheelchair which was prescribed in response to the 
severity of his spinal stenosis.
 
In sum, the Board finds, in light of the evidence of 
radiculopathy, reduced range of lumbar motion, significant 
neurological impairment and confinement to a wheelchair, that 
the disability picture for the veteran's low back disability 
is most consistent with a pronounced level of intervertebral 
disc syndrome, warranting assignment of a 60 percent 
evaluation for the low back disability under Diagnostic Code 
5293.

DeLuca considerations

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45 and 4.59 
(2001).  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Specifically, a VA General Counsel opinion held that 
Diagnostic Code 5293, used for the evaluation of 
intervertebral disc syndrome, involves loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 
are applicable.  VAOPGCPREC 36-97.

However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), 
the Court determined that if a claimant is already receiving 
the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and § 4.45 are 
applicable.  In the instant case, the veteran is receiving a 
60 percent evaluation for intervertebral disc syndrome of the 
lumbar spine under Diagnostic Code 5293, which is the maximum 
allowable rating.  Accordingly, the aforementioned provisions 
of 38 C.F.R. § 4.40 and § 4.45 are not for consideration.  
See Johnston, 10 Vet. App. at 85. 

Esteban considerations 

The Board has also considered whether a separate disability 
rating would be appropriate for neurological findings 
appropriate to the site of the diseased disc under the 
diagnostic codes pertinent to rating neurological disorders.  
See Esteban, supra, and Bierman v. Brown, 6 Vet. App. 125 
(1994).  Under Bierman, the provisions of Diagnostic Code 
5293 do not expressly prohibit a separate neurological rating 
from being assigned in situations in which such a rating is 
warranted.  In Bierman, it was noted that manifestations of 
neurological symptomatology of a lower extremity which are 
distinct from low back symptoms (that is, neither duplicative 
or overlapping) could be rated under a Diagnostic Code 
different from DC 5293 without violating the VA anti-
pyramiding regulation, 38 C.F.R. § 4.14 (2001).

After reviewing the record, the Board finds that a separate 
disability rating is not warranted, because the objective 
medical evidence does not demonstrate that the veteran 
suffers from a separate neurological disability distinct from 
his service-connected disability.  In essence, there are only 
findings of some degree of L5 or S1 radiculopathy and spinal 
stenosis, with deep tendon reflexes which are diminished 
occasionally, but which are otherwise largely intact, and 
some lower extremity atrophy without any clinically 
demonstrated weakness.  The record contains no evidence 
demonstrating the presence of any neurological disorder of 
the lower extremity such as foot drop, or suggesting the 
presence of partial or complete lower extremity paralysis.  

Moreover, while the veteran's knee and ankle reflexes were 
clearly impaired on private examination in December 1997, Dr. 
M. himself described the accompanying electrodiagnostic 
studies which demonstrated L5 or S1 radiculopathy in the 
veteran as only mildly abnormal; he notably did not allude to 
the presence of any additional neurological condition apart 
from the veteran's service-connected low back disability.  In 
addition, other examinations of the veteran, such as by Dr. 
Z. and the May 2001 VA examiner, failed to identify any 
clinical evidence of neurological impairment affecting the 
veteran's lower extremities, and several physicians, 
including Drs. Z. and L., have suggested that the veteran's 
lower extremity symptoms are due at least in part to his 
other diagnosed orthopedic disorders including left hip and 
bilateral knee disability.  

The Board of course recognizes that the veteran is currently 
confined to a wheelchair prescribed because of spinal 
stenosis.  However, the required use of a wheelchair in and 
of itself does not imply the presence of a separate 
neurological disability affecting the lower extremities.  
None of the veteran's treating or examining physicians has 
even suggested that the veteran has a separate neurological 
condition apart from his low back disability.  The Board also 
notes that despite his confinement to a wheelchair, the 
veteran has exhibited substantially full lower extremity 
strength on examination, and the May 2001 examiner 
specifically noted that there was no evidence of neurological 
deficiency in the lower extremities.
 
In sum, the record does not suggest that the veteran suffers 
from additional neurological deficiency so as to warrant a 
separate disability rating under the diagnostic codes 
pertinent to rating neurological disorders.  See 38 C.F.R. § 
4.124a; Bierman, 6 Vet. App. at 129-132 [which involved a 
separate disability, foot drop].  The neurologic complaints 
associated with the veteran's service-connected low back 
disability are therefore, in the Board's opinion, compensated 
by the 60 percent rating now assigned for such symptomatology 
under Diagnostic Code 5293.  To provide a separate evaluation 
for such complaints would violate the anti-pyramiding 
provisions of 38 C.F.R. § 4.14.

Extraschedular consideration

The Board notes that the RO has not considered the issue of 
entitlement to an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2001) for low back disability.  In Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993), the Court held that the 
question of extraschedular consideration is a separate issue 
from the issue of the appropriate schedular rating to be 
assigned, and under Floyd v. Brown, 9 Vet. App. 88 (1996), 
the Court held that the Board cannot make that determination 
in the first instance.  Accordingly, the Board cannot address 
entitlement to an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2001) for the veteran's low back disability.
 
Fenderson considerations

In the instant case, the veteran's appeal arises from the 
original assignment of a disability rating.  With regard to 
initial rating cases, separate ratings can be assigned to 
separate periods of time, based upon the facts found- a 
practice known as "staged ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999).

The RO, in granting the veteran's claim for service 
connection for low back disability, assigned the veteran an 
effective date for the grant of service connection of January 
27, 1999.  The question to be answered by the Board is 
whether different disability ratings should be assigned for 
different periods of time after that date.

The record reflects that the veteran has experienced 
limitation in motion of the low back as well as significant 
neurological symptoms since at least 1997, even before he 
filed his claim for service connection in January 1999.  The 
record shows that the veteran experiences occasional relief 
from his neurological symptoms, but this is nevertheless 
entirely consistent with a pronounced level of intervertebral 
disc syndrome.  The Board is of the belief, based on the 
evidence present even before the date the veteran filed his 
claim, that the underlying level of severity for the 
veteran's condition has remained at the 60 percent level.  
Accordingly, the Board concludes that the evidence supports 
the assignment of a 60 percent disability rating for the 
entire period since January 27, 1999.   

Conclusion

For the reasons stated above, the Board concludes that the 
veteran is entitled to a 60 percent evaluation for huis 
service-connected low back disability.  The appeal is allowed 
to that extent.






CONTINUED ON NEXT PAGE

ORDER

Entitlement to service connection on a secondary basis for 
left knee disability is denied.

Entitlement to a rating in excess of 10 percent for right 
knee disability is denied.

Entitlement to a 60 percent evaluation for low back 
disability is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.

 

